ALBERT V. BRYAN, Senior Circuit Judge,
concurring:
If we are obliged to take jurisdiction of this case, then I join in the majority opinion. The plaintiff could have torn up the note and, with nothing more, dismissed it as not worth remembering. Instead, she gave it stature by reading it to the class and later rehearsing it before another class, each time accenting the vulgarities. Her conduct warranted the school board’s decision of demotion.
Above all, I deplore the entry of the National courts into a State public school student-discipline incident. It was a matter exclusively for the school authorities. *1195Surely it was not of Constitutional proportions. Our dockets cannot afford the time and effort to grind such petty grist.